THE THIRTEENTH COURT OF APPEALS

                                    13-13-00525-CV


   Juan Antonio Coronado, Francisco Soliz Ramirez, Roberto Rivera III, and Ruben
                                    Contreras
                                        v.
 Freedom Communications, Inc. d/b/a The Brownsville Herald and Valley Morning Star


                                     On Appeal from the
                      357th District Court of Cameron County, Texas
                             Trial Cause No. 2008-03-1636-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

September 30, 2015